Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-13 are currently pending and are under examination.
	Benefit of priority is to September 12, 2018.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 reads “any one of SEQ ID NO: 22-24 or 26”, and it appears that the correct wording is --- any one of SEQ ID NO: 22-24 and 26--.
In Claim 4 the acronym BCMA should be spelled out before the acronym is presented. 
Claim 11 is worded awkwardly in that it appears that the CAR may comprise any one of SEQ ID NO: 18, 19, 20 and 21, yet the working is that the CAR may comprise SEQ ID NO: 18 or NO: 19, or both SEQ ID NO: 20 and NO: 21.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by  Certo et al. (WO 2017/177137).
Certo et al. teach to treat systemic lupus erythematosus (page 22, para. 1)CAR T cells comprising an extracellular domain that binds to BCMA and CD19 antigens (page 2, line 26), transmembrane including from CD8a (page 3, line 1), intracellular costimulatory signaling domains including from 4-1BB (page 3, line 6),  and a signaling domain including from CD3zeta (page 3, line 11; page 113, para. 1; Claims 1, 3, 4), wherein Certo SEQ ID NO: 8 is identical to instant SEQ ID NO: 22 (Claim 2) comprising anti-CD19 chimeric antigen receptor construct comprising antiCD19 antibody-CD8a- 4-1BB – CD3Zeta;  and comprises antiCD19 antibody of SEQ ID NO: 19, but also the antiBCMA antibody of SEQ ID NO: 21/21 (Claim 11).  Certo et al. also teaches anti BCMA antibody-CD8a- 4-1BB – CD3Zeta (page 5, para. 3). At page 90, para. 4, Certa et al. teach to administer at a dosage of 102 to 1010 cells/kg body weight (Claims 5, 6, 7, 8, 9, 10).

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of:
 Certo et al. (WO 2017/177137) and 
La Paglia et al. (2017; One year in review 2017: systemic lupus erythematosus. Clin. Exp. Rheumatol. 35: 551-561).
Certo et al. teach to treat systemic lupus erythematosus (page 22, para. 1) CAR T cells comprising an extracellular domain that binds to BCMA and CD19 antigens (page 2, line 26), transmembrane including from CD8a (page 3, line 1), intracellular costimulatory signaling domains including from 4-1BB (page 3, line 6), and a signaling domain including from CD3zeta (page 3, line 11; page 113, para. 1; Claims 1). Certo et al. do not teach the symptoms and clinical manifestations of SLE.
La Paglia et al. provide a review article on SLE. At page 553, La Paglia et al. teach that urinary biomarkers offer an early diagnosis and correct assessment of disease activity and monitoring, and these biomarkers included proteins uBAFF, uAPRIL, and uOPG which levels reduce after treatment. Serological markers include ds-DNA antibody levels associated with SLE disease activity (page 554, middle col., para. 1), as well as renal disease (page 555, middle col), and erythema or rash associated with systemic lupus erythematosus.
Claims 12, 13).

Art of Record:
Rothbaum et al. (WO 2017/046747) teach to treat lupus and lupus nephritis (page 165, last line of [00560]; and 5 lines from the bottom) with CAR T cells comprising an extracellular domain that binds to CD19 antigens , transmembrane including from CD8a, intracellular costimulatory signaling domains including from 4-1BB,  and a signaling domain including from CD3zeta, wherein Rothbaum SEQ ID NO: 45 is identical to instant SEQ ID NO: 22 comprising anti-CD19 chimeric antigen receptor construct comprising antiCD19 antibody-CD8a- 4-1BB – CD3Zeta;  and comprises antiCD19 antibody of SEQ ID NO: 19. While inferences can be made, Rothbaum et al. do not expressly state to treat SLE, and there are 4 types of lupus: SLE, cutaneous, drug-induced, and neonatal. Therefore, Certo et al. offers the most complete/anticipatory art at this time.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656